Citation Nr: 0409658	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  03-14 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement to 
service connection for anxiety disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from September 1964 to May 1967.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in San Juan, Puerto Rico 
(the RO).

Procedural history

The veteran first filed a claim of entitlement to service 
connection for a "nervous disorder" in October 1967.  In July 
1968, the RO denied his claim, characterizing the disorder that 
was denied as an anxiety reaction.  The veteran indicated 
disagreement with that decision by means of a Notice of 
Disagreement (NOD) that was submitted in October 1968, at which 
time the RO confirmed and continued its previous denial of 
entitlement to service connection.  A statement of the case (SOC) 
was issued in November 1968; the veteran, however, did not 
thereafter submit a timely substantive appeal and accordingly did 
not perfect his appeal.   

In October 2001, the veteran requested entitlement to service 
connection for an anxiety disorder.  In August 2002, the RO 
declined to reopen the claim.  The veteran perfected his appeal 
with the timely submission of a substantive appeal (VA Form 9) in 
May 2003.  

As discussed below, the Board is reopening the veteran's claim.  
The issue of the veteran's entitlement to service connection for 
anxiety disorder will be addressed in the REMAND section below.  
The case will be remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.



FINDINGS OF FACT

1.  In July 1968, the RO denied the veteran's claim of entitlement 
to service connection for anxiety reaction.

2.  The evidence associated with the claims file subsequent to the 
RO's July 1968 rating decision relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility that the claim could be substantiated.


CONCLUSIONS OF LAW

1.  The RO's July 1968 decision denying the veteran's claim of 
entitlement to service connection for anxiety reaction is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2003).

2.  Since the RO's July 1968 rating decision, new and material 
evidence has been received, and so the claim of entitlement to 
service connection for anxiety disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen a claim of entitlement to service 
connection for anxiety disorder, which was the subject of a prior 
rating decision in July 1968.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the facts 
and evidence.


The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107) (West 2002)].  This law eliminated the 
former statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of their 
claims.  Regulations implementing the VCAA have been enacted.  See 
38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of enactment 
but not yet final as of that date.  However, the VCAA appears to 
have left intact the requirement that a veteran must first present 
new and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceeding 
to evaluate the merits of that claim.  It is specifically noted 
that nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except when 
new and material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

Once a claim is reopened, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

The Board has carefully considered the provisions of the VCAA and 
the implementing regulations in light of the record on appeal, and 
for reasons expressed immediately below finds that the development 
of this issue has proceeded in accordance with the provisions of 
the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the claimant's 
representative, if any, of any information and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA is 
to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 
5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the standard 
erected by the VCAA].  The Board observes that the United States 
Court of Appeals for Veterans Claims (the Court) held in 
Quartuccio that the notice provisions of the VCAA apply to cases, 
such as this, in which a claimant seeks to reopen a previously 
denied claim.

The veteran was notified by the August 2002 rating decision and by 
the May 2003 statement of the case (SOC) of the pertinent law and 
regulations and of the need to submit additional evidence on his 
claim.  The veteran was informed by these documents that he needed 
to submit new and material evidence and of the definition of new 
and material evidence. 

More significantly, a letter was sent to the veteran in May 2002 
explaining what evidence was needed to complete the veteran's 
claim.  Crucially, the veteran was informed by means of this 
letter as to what evidence he was required to provide and what 
evidence VA would attempt to obtain on his behalf.  The letter 
explained that VA would obtain government records and would make 
reasonable efforts to help him get other relevant evidence, such 
as private medical records, employment records, etc., but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records.  The Board notes that, even 
though the letter requested a response within 60 days, it also 
expressly notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b).  The one-year period has now expired.   In 
addition, the veteran was advised by the May 2003 SOC of the 
pertinent provisions of the VCAA.

The Board notes that the fact that the veteran's claim was 
adjudicated by the RO in August 2002, prior to the expiration of 
the one-year period following the May 2002 notification of the 
veteran of the evidence necessary to substantiate his claim, does 
not render the RO's notice invalid or inadequate.  The recently 
enacted Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 107, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____), made effective from November 9, 2000, specifically 
addresses this issue and provides that nothing in paragraph (1) of 
38 U.S.C.A. § 5103 shall be construed to prohibit the Secretary 
from making a decision on a claim before the expiration of the 
one-year period referred to in that subsection.

In this case, the letter sent to the veteran expressly notified 
him that he had one year to submit the requested information 
and/or evidence, in compliance with 38 U.S.C.A. § 5103(b).  In 
addition, the notice was sent prior to adjudication of the issue 
by the RO.  Therefore, the Board finds that the veteran was 
notified properly of his statutory rights.  The one-year period 
has now expired.

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to assist 
a claimant in the development of a previously finally denied claim 
does not attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable possibility 
exists that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  

In short, the Board concludes that the provisions of the VCAA have 
been complied with to the extent required under the circumstances 
presented in this case.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2003).  The 
veteran and his representative have been accorded the opportunity 
to present evidence and argument in support of his claim.  The 
veteran declined a hearing before a Veterans Law Judge.  

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the above, service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was incurred in 
service.  38 C.F.R. § 3.303(d) (2003); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

A pre-existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

Personality disorders are deemed to be congenital or developmental 
abnormalities and are not considered to be disabilities for the 
purposes of service connection. 
See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2003); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.

Finality/new and material evidence

Unappealed RO decisions are final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2003).  Pursuant to 38 U.S.C.A. § 5108 
(West 2002), a finally disallowed claim may be reopened when new 
and material evidence is presented or secured with respect to that 
claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies prospectively 
to all claims made on or after August 29, 2001.  See 66 Fed. Reg. 
45,620-30 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  The 
veteran filed his claim to reopen in October 2001, subsequent to 
this date.  Therefore, the new version of the law, which is 
discussed in the paragraph immediately following, is applicable in 
this case.  

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2003).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been finally 
denied, the claim will be reopened and decided upon the merits.  
Once it has been determined that a claimant has produced new and 
material evidence, the adjudicator must evaluate the merits of the 
claim in light of all the evidence, both new and old, after 
ensuring that the VA's statutory duty to assist the appellant in 
the development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist the 
veteran in developing the facts necessary for his claim has been 
satisfied.  

Analysis

The veteran seeks to reopen a previously denied claim of 
entitlement to service connection for anxiety disorder.  As 
discussed in detail above, before the Board can evaluate the 
merits of a previously denied claim, it must first determine 
whether a claimant has submitted new and material evidence with 
respect to that claim. 
After reviewing the record, and for reasons expressed immediately 
below, the Board is of the opinion that the veteran has submitted 
new and material evidence sufficient to reopen his claim of 
entitlement to service connection for anxiety disorder.  

The "old" evidence

The veteran's service medical records do not show complaints of or 
treatment for any disorder identified as an anxiety disorder.  A 
medical board report reflects hospitalization in February and 
March 1967 for problems to include vague epigastric complaints 
each morning on arising.  The veteran was deemed to exhibit a 
passive dependent personality, and that his gastrointestinal 
problems were psychophysiologic; his problems were considered not 
to have been induced or aggravated by his service.  The report 
notes diagnoses to include psychophysiologic gastrointestinal 
reaction and passive dependent personality.

As was alluded to in the Introduction, the veteran filed a claim 
for VA benefits for a 
"stomach or nervous condition" in October 1967, shortly after he 
was discharged from military service.  The report of a February 
1968 VA psychiatric examination indicates a diagnosis of anxiety 
reaction, chronic, as seen in a schizoid individual.  The report 
of a March 1968 VA gastrointestinal evaluation shows impressions 
of psychophysiologic gastrointestinal reaction.  

In July 1968, the RO determined that entitlement to service 
connection for a neuropsychiatric disorder was not established.  
The RO noted that in February 1965 he had complained of burning 
stomach pain, with a history of such symptoms about six months 
prior to enlistment.  The RO found that the clinical history 
recorded in service established the existence of a chronic 
neuropsychiatric symptomatology, manifested by gastrointestinal 
disorders, prior to service.  The RO further determined that in-
service aggravation of the basic condition not shown.  

The veteran was notified of the RO's denial of his claim by means 
of a letter dated September 20, 1968.  He submitted a notice of 
disagreement in October 1968, at which time the RO confirmed and 
continued its prior denial of his claim; the RO issued a statement 
of the case (SOC) in November 1968.  No further response was 
received from the veteran or on his behalf by September 20, 1969.  
Indeed, there was no further communication from the veteran until 
October 2001, when he requested that his claim be reopened.

The additionally submitted evidence

The evidence submitted after July 1968 consists primarily of 
private medical records, indicating treatment for various problems 
beginning in January 1995; and reports of private psychiatric 
evaluations dated in December 2001 and July 2002.  These latter 
reports are virtually identical, and were prepared by the same 
psychiatrist.  Significantly, both of these reports show that the 
examining psychiatrist attributed the onset of the veteran's 
mental and psychophysiologic disorders to his military service.  
In particular, the examiner notes that "[s]ince his training in 
the [m]ilitary the [veteran] has not been the same."  He also 
notes that the veteran's military training was marked by 
humiliation, and by both mental and physical abuse.  He indicates 
that the veteran was forced to serve in training for two weeks 
more than what he was supposed to serve, and that this was where 
"his trauma, depression and anxiety begins."

The Board notes that for the purpose of establishing whether new 
and material evidence has been submitted, the truthfulness of 
evidence is presumed, unless the evidence is inherently incredible 
or consists of statements that are beyond the competence of the 
person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

The two statements from the private psychiatrist suggest that the 
veteran's anxiety disorder may have in fact been initially 
manifested during service, rather than having been manifested 
prior to service and not aggravated therein, which was the RO's 
conclusion in 1968.  This evidence is, in the opinion of the 
Board, new and material evidence with respect to the issue of 
entitlement to service connection for anxiety disorder.  In 
essence, this evidence suggests that the veteran's in-service 
problems were the initial manifestation of his anxiety disorder, 
and that this disorder had not been manifested previously.  This 
evidence was not previously of record, and, by itself or when 
considered with the previous evidence of record, relates to an 
unestablished fact and raises a reasonable possibility of 
substantiating the claim.  

The Board is of course aware that the psychiatrist's reports are 
based upon statements made by the veteran.  The Court has held 
that a medical opinion premised upon an unsubstantiated account of 
a claimant is of no probative value. See, e.g., Swann v. Brown, 5 
Vet. App. 229, 233 (1993) [generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].  Here, 
however, there is ample supporting evidence of an in-service 
psychiatric disability in the form of the service medical records 
and the immediate post-service VA examination report, all of which 
document anxiety. 

In short, the additionally submitted evidence consists of 
competent medical evidence which suggests that the veteran's 
current psychiatric disability began during service.  This 
evidence is relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility that 
the claim could be substantiated.  This evidence, accordingly is 
new and material.  See 38 C.F.R. § 3.156 (2003).  Therefore, the 
Board finds that the veteran's claim of entitlement to service 
connection for anxiety disorder is reopened.

For reasons that will be explained in detail below, the Board 
believes that the medical evidence in this case must be further 
developed.  The Board additionally observes that the psychiatric 
opinions which served to reopen the claim are not necessarily  
sufficient to grant it.  See Hodge, supra.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for anxiety disorder is 
reopened; to that extent only, the appeal is granted.


REMAND

The Board has reopened the veteran's claim of entitlement to 
service connection for anxiety disorder and is considering moving 
forward to discuss the claim on its merits.  Before doing so, 
however, the Board must consider certain procedural concerns.  In 
particular, the statutory duty to assist, which as discussed above 
comes into play at this juncture, requires that the Board seek 
additional development of the evidence.

Once a claim has been reopened, the standard of review changes.  
First, the Board has the responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).   Second, in 
evaluating the evidence and rendering a decision on the merits, 
the Board is required to assess the credibility, and therefore the 
probative value, of proffered evidence in the context of the 
record as a whole. 
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  
Moreover, the Justus presumption of credibility does not apply at 
this stage of the Board's deliberations.

The Board notes that the medical record is contradictory as to 
whether anxiety disorder was first manifested during service or 
before.  In addition, there is the question of diagnosis.  
Finally, and significantly, there are of record no medical records 
for a period of decades after service.  

The VCAA stipulates that the assistance provided by VA shall 
include providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is "necessary" to make 
a decision on the claim.  See 38 U.S.C.A. § 5103A; see also 38 
C.F.R. § 3.159.  In this case, the record contains competent 
evidence that the claimant has a current anxiety disorder, but 
contradictory evidence as to its initial manifestation.  Under 
such circumstances, a VA examination and/or a nexus opinion is 
necessary to make a decision in the claim.  See Charles v. 
Principi, 
16 Vet. App. 370 (2002).

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the veteran and ask him to identify all 
medical treatment he has received since service for psychiatric 
and/or gastrointestinal problems.  The veteran should specify the 
approximate dates of such treatment and the names and locations of 
the health care givers.  VBA should then attempt to obtain any 
such medical evidence which has been so identified and which not 
currently in the veteran's VA claims folder.

2.  The veteran's claims folder should then be forwarded to a 
psychiatrist, who should be asked to list any diagnoses pertaining 
to mental problems that can be currently supported.  The physician 
is also asked to offer an opinion as to whether any currently 
diagnosed mental disorder is as likely as not related to the 
veteran's military service or any incident thereof, and in 
particular whether the gastrointestinal problems noted during 
service were manifestations of anxiety.  If deemed to be necessary 
by the reviewing psychiatrist, the veteran should be afforded a VA 
examination in order to resolve these questions.

3.  Thereafter, VBA must readjudicate the issue on appeal on a de 
novo basis.  If the decision is unfavorable to the veteran, a 
supplemental statement of the case (SSOC) should be prepared.  The 
veteran should be provided with the SSOC and an appropriate period 
of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) 
[codified at 38 U.S.C. §§ 5109B, 7112].



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



